DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 08/11/2022.
Claims 1-20 are pending and are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barbar (US 20200193429 A1) in view of Brown (US 20150262224 A1).
As to claim 1, Barbar teaches a computing platform comprising:
at least one processor ([0030] a processor);
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor ([0030] instructions stored on the tangible non-transitory memory may allow issuer system 110 to perform various functions), cause the computing platform to:
receive, via the communication interface, user account information as part of an onboarding process in which a first user account is created ([0039] each merchant system 120 comprises a network interface; [0061], fig. 2, merchant system 120 receives an account on file request.  For example, the account on file request may be received by merchant system 120 during a user registration process (a first user account is created).  The account on file request may comprise user data (user account information)); 
compute, using a cryptographic hash function, a first hash value associated with the first user account, wherein the first hash value provides a trackable, immutable code corresponding to the first user account ([0055] merchant system 120 generates an account hash. The account hash may comprise a one-way cryptographic hash of one or more of the users first name, the user last name, the transaction account number (trackable), the transaction account security code (immutable code)); 
create a record in a trackable log linked to the first hash value ([0058] in response to being unable to locate the account hash and the issuer ID, maintenance smart contract generates an account record. The account record may comprise the account hash and the one or more non-sensitive transaction account data);
determine that the new activity is associated with the first user account ([0057] in response to locating the account hash and the issuer ID in the blockchain state repository (determine the new activity), maintenance smart contract 105 may return data indicating that the account hash and issuer ID pre-exist and requesting that merchant system 120 confirm registration); and
upon determining that the new activity is associated with the first user account, append the new activity to the record in the trackable log linked to the first hash value ([0059] issuer system 110 may validate the account record by determining whether the account hash is the current primary account hash, and/or whether the one or more non-sensitive transaction account data are up to date (upon determining that the new activity).  Issuer system 110 may generate updated account record data that includes the new transaction account data (append the new activity to a record in a trackable log) and the issuer ID corresponding to issuer system 110; [0058] the account record may comprise the account hash (record in a trackable log linked to the first hash value)).
Barbar does not explicitly teach
search a transaction activity pool using an activity descriptor, the transaction activity pool comprising a plurality of activity descriptors, each associated with a different user account identifier, to identify a new activity;
Brown teaches
search a transaction activity pool using an activity descriptor, the transaction activity pool comprising a plurality of activity descriptors, each associated with a different user account identifier, to identify a new activity ([0012] an account data store (transaction activity pool) configured to store a plurality of user account records (activity descriptors); [0059 and 0062], fig. 4C, the account management engine searches the account record (using an activity descriptor) in the account data store to determine whether the new account record should be associated with an existing account record, wherein [0048] the account record includes at least a user identifier, and may additionally or instead include one or more of a payment account number, a mailing address, a billing address, a phone number, a password (each associated with a different user account identifier));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, a searching function to search for a new registration user, as taught by Brown.  One would be motivated to do so to track end user behavior to improve the security and privacy of end user computing devices.	

As to claim 2, Barbar and Brown teach the computing platform of claim 1, wherein Barbar further teaches the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive a request to access one or more records in the trackable log ([0061] merchant system receives a transaction request.  The transaction request may comprise transaction data and merchant-stored transaction account data);
generate an asset lifecycle interface and one or more commands directing an enterprise computing device to display the asset lifecycle interface ([0096] a suitable website or other internet-based graphical user interface which is accessible by users); and
send, to the enterprise computing device, the asset lifecycle interface and the one or more commands directing the enterprise computing device to display the asset lifecycle interface ([0084] the computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer not shown) for display on a display unit).

As to claim 3, Barbar and Brown teach the computing platform of claim 2, wherein Barbar further teaches 
receiving the request to access one or more records in the trackable log includes receiving a request, from the enterprise computing device to access one or more user accounts, and identifying one or more hash values corresponding to the one or more user accounts ([0031], fig. 1, each issuer blockchain node 115 may be configured to allow the associated issuer system 110 access to blockchain network 101 and/or maintained accounts blockchain 107.  Each issuer system 110 may comprise hardware and/or software components capable of performing cryptographic operations and generating the account hash).

As to claim 5 Barbar and Brown teach the computing platform of claim 1, wherein Barbar further teaches
computing the first hash value includes verifying that there is no existing hash value matching the first hash value ([0004] the maintenance smart contract may be configured to determine whether the account hash matches a stored primary account hash or a stored past account hash. Examiner note:  It is noted that the determine whether includes both cases, match and not match).

As to claim 6 Barbar and Brown teach the computing platform of claim 5, wherein Barbar further teaches the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
upon determining that there is an existing hash value matching the first hash value, append an onboard activity data entry to the record in the trackable log linked to the existing hash value ([0004] update the merchant-stored transaction account data based on the updated transaction account data; [0059] issuer system 110 may generate updated account record data that includes the new transaction account data (append the new activity to a record in a trackable log) and the issuer ID corresponding to issuer system 110).

As to claim 7, Barbar and Brown teach the computing platform of claim 1, wherein Barbar further teaches
computing the first hash value includes storing the first hash value and an onboard activity data entry to the record in the trackable log ([0071] Issuer system 110 may update the data record to comprise the updated transaction account data and the (new) account hash. In that regard, issuer system 110 may designate the (new) account hash as the primary account hash, and may change the designation on the previously stored account hash to be a past account hash).

As to claim 8, Barbar and Brown teach the computing platform of claim 1, wherein Barbar further teaches
monitoring the transaction activity pool includes receiving a notification of a user account activity upon a user computing device transmitting instructions to an enterprise computing device to perform the user account activity ([0038] merchant system 120 may be configured to receive and process account on file requests. The account on file request may be received in response to a user desiring to store a transaction account (account activity) with merchant system 120).

As to claim 10, Barbar and Brown teach the computing platform of claim 1, wherein Barbar further teaches detecting the new activity associated with the first user account in the transaction activity pool includes:
computing one or more hash values from account information associated with the one or more events in the transaction activity pool ([0004] the system may generate an account hash comprising a cryptographic hash of at least one data element from a merchant-stored transaction account data); and
comparing the one or more hash values to the first hash value ([0004] determine whether the account hash matches a stored primary account hash or a stored past account hash),
wherein the new activity is appended to the record in the trackable log linked to the first hash value upon determining a match between the one of the one or more hash values and the first hash value ([0059] in response to the associated issuer system 110 updating transaction account data and generating a new account hash, local issuer repository 117 may store the new account hash and designate the new account hash as the primary hash).

As to claim 11, Barbar and Brown teach the computing platform of claim 10, wherein Barbar further teaches the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
compare one of the one or more hash values to one or more stored hash values in the trackable log ([0064] Maintenance smart contract may query the blockchain state repository to determine whether the account hash exists as a primary account hash (stored hash values) or a past account hash); and
upon determining that there is no match between the one of the one or more hash values and the one or more stored hash values, add a new record in the trackable log, wherein the new record includes the one of the one or more hash values ([0064] In response to locating the account hash as a past account hash (o match between the one of the one or more hash values and the one or more stored hash values), the merchant-stored transaction account data may need to be updated).

As to claim 12, Barbar and Brown teach the computing platform of claim 1, wherein Barbar further teaches the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
determine if the new activity is indicative of a data change ([0064] determine whether the account hash exists as a primary account hash or a past account hash),
wherein appending the new activity to the record in the trackable log includes:
upon determining that the new activity is not indicative of a data change, appending the new activity to the record in the trackable log linked to the first hash value and upon determining that the new activity is indicative of a data change, compute, using the cryptographic hash function, a second hash value associated with the new activity, and adding a second record in the trackable log, wherein the second record includes the second hash value, the first hash value, and the new activity ([0064] maintenance smart contract 105 may query the blockchain state repository to determine whether the account hash exists as a primary account hash or a past account hash. In response to locating the account hash as a primary account hash, the merchant-stored transaction account data may not need any updating (not indicative of a data change). In response to locating the account hash as a past account hash, the merchant-stored transaction account data may need to be updated (indicative of a data change); [0044] local merchant repository may store the new account hash and designate the new account hash as the primary hash).

As to claim 16, Barbar teaches a method comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory ([0030] instructions stored on the tangible non-transitory memory may allow issuer system 110 to perform various functions): 
receiving, via the communication interface, user account information as part of an onboarding process in which a first user account is created ([0039] each merchant system 120 comprises a network interface; [0061], fig. 2, merchant system 120 receives an account on file request.  For example, the account on file request may be received by merchant system 120 during a user registration process (a first user account is created).  The account on file request may comprise user data (user account information)); 
computing, using a cryptographic hash function, a first hash value associated with the first user account, wherein the first hash value provides a trackable, immutable code corresponding to the first user account ([0055] merchant system 120 generates an account hash. The account hash may comprise a one-way cryptographic hash of one or more of the users first name, the user last name, the transaction account number (trackable), the transaction account security code (immutable code)); 
create a record in a trackable log linked to the first hash value ([0058] in response to being unable to locate the account hash and the issuer ID, maintenance smart contract generates an account record. The account record may comprise the account hash and the one or more non-sensitive transaction account data);
determining that the new activity is associated with the first user account ([0057] in response to locating the account hash and the issuer ID in the blockchain state repository (determining that the new activity), maintenance smart contract 105 may return data indicating that the account hash and issuer ID pre-exist and requesting that merchant system 120 confirm registration); and 
upon determine that the new activity is associated with the first user account, appending the new activity to the record in the trackable log linked to the first hash value ([0059] issuer system 110 may validate the account record by determining whether the account hash is the current primary account hash, and/or whether the one or more non-sensitive transaction account data are up to date (determining that the new activity).  Issuer system 110 may generate updated account record data that includes the new transaction account data (append the new activity to a record in a trackable log) and the issuer ID corresponding to issuer system 110; [0058] the account record may comprise the account hash (record in a trackable log linked to the first hash value)).
Barbar does not explicitly teach
search a transaction activity pool using an activity descriptor, the transaction activity pool comprising a plurality of activity descriptors, each associated with a different user account identifier, to identify a new activity.
Brown teaches
search a transaction activity pool using an activity descriptor, the transaction activity pool comprising a plurality of activity descriptors, each associated with a different user account identifier, to identify a new activity ([0012] an account data store (transaction activity pool) configured to store a plurality of user account records (activity descriptors); [0059 and 0062], fig. 4C, the account management engine searches the account record to determine whether the new account record should be associated with an existing account record, wherein [0048] the account record includes at least a user identifier, and may additionally or instead include one or more of a payment account number, a mailing address, a billing address, a phone number, a password (each associated with a different user account identifier));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, a searching function to search for a new registration user, as taught by Brown.  One would be motivated to do so to track end user behavior to improve the security and privacy of end user computing devices.	
	
As to claim 17, Barbar and Brown teach the method of claim 16, Barbar further teaches: 
receiving a request to access one or more records in the trackable log ([0061] merchant system receives a transaction request.  The transaction request may comprise transaction data and merchant-stored transaction account data); 
generating an asset lifecycle interface and one or more commands directing an enterprise computing device to display the asset lifecycle interface ([0096] a suitable website or other internet-based graphical user interface which is accessible by users); and 
sending, to the enterprise computing device, the asset lifecycle interface and the one or more commands directing the enterprise computing device to display the asset lifecycle interface ([0084] the computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure (or from a frame buffer not shown) for display on a display unit).

As to claim 18, Barbar and Brown teach the method of claim 16, wherein Barbar further teaches detecting the new activity associated with the first user account in the transaction activity pool includes: 
computing one or more hash values from account information associated with the one or more events in the transaction activity pool ([0004] the system may generate an account hash comprising a cryptographic hash of at least one data element from a merchant-stored transaction account data); and 
comparing the one or more hash values to the first hash value ([0004] determine whether the account hash matches a stored primary account hash or a stored past account hash), 
wherein the new activity is appended to the record in the trackable log linked to the first hash value upon determining a match between the one of the one or more hash values and the first hash value ([0059] in response to the associated issuer system 110 updating transaction account data and generating a new account hash, local issuer repository 117 may store the new account hash and designate the new account hash as the primary hash).

As to claim 20, Barbar teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory ([0030] instructions stored on the tangible non-transitory memory may allow issuer system 110 to perform various functions), cause the computing platform to: 
receive, via the communication interface, user account information as part of an onboarding process in which a first user account is created ([0039] each merchant system 120 comprises a network interface; [0061], fig. 2, merchant system 120 receives an account on file request.  For example, the account on file request may be received by merchant system 120 during a user registration process (a first user account is created).  The account on file request may comprise user data (user account information)); 
compute, using a cryptographic hash function, a first hash value associated with the first user account, wherein the first hash value provides a trackable, immutable code corresponding to the first user account ([0055] merchant system 120 generates an account hash. The account hash may comprise a one-way cryptographic hash of one or more of the users first name, the user last name, the transaction account number (trackable), the transaction account security code (immutable code)); 
create a record in a trackable log linked to the first hash value ([0058] in response to being unable to locate the account hash and the issuer ID, maintenance smart contract generates an account record. The account record may comprise the account hash and the one or more non-sensitive transaction account data);
determining that the new activity is associated with the first user account ([0057] in response to locating the account hash and the issuer ID in the blockchain state repository (determining that the new activity), maintenance smart contract 105 may return data indicating that the account hash and issuer ID pre-exist and requesting that merchant system 120 confirm registration); and
 upon determining that the new activity is associated with the first user account, append the new activity to the record in the trackable log linked to the first hash value ([0059] issuer system 110 may validate the account record by determining whether the account hash is the current primary account hash, and/or whether the one or more non-sensitive transaction account data are up to date (determining that the new activity).  Issuer system 110 may generate updated account record data that includes the new transaction account data (append the new activity to a record in a trackable log) and the issuer ID corresponding to issuer system 110; [0058] the account record may comprise the account hash (record in a trackable log linked to the first hash value)). 
Barbar does not explicitly teach
search a transaction activity pool using an activity descriptor, the transaction activity pool comprising a plurality of activity descriptors, each associated with a different user account identifier, to identify a new activity.
Brown teaches
search a transaction activity pool using an activity descriptor, the transaction activity pool comprising a plurality of activity descriptors, each associated with a different user account identifier, to identify a new activity ([0012] an account data store (transaction activity pool) configured to store a plurality of user account records (activity descriptors); [0059 and 0062], fig. 4C, the account management engine searches the account record to determine whether the new account record should be associated with an existing account record, wherein [0048] the account record includes at least a user identifier, and may additionally or instead include one or more of a payment account number, a mailing address, a billing address, a phone number, a password (each associated with a different user account identifier));
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, a searching function to search for a new registration user, as taught by Brown.  One would be motivated to do so to track end user behavior to improve the security and privacy of end user computing devices.	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barbar (US 20200193429 A1) in view of Brown (US 20150262224 A1) and further in view of Kratus (US 20150212920 A1).
As to claim 4, Barbar and Brown teach the computing platform of claim 1, Barbar does not explicitly teach wherein receiving user account information as part of the onboarding process includes:
monitoring the transaction activity pool.
Kraus teaches 
monitoring the transaction activity pool ([0038] a test, simulation, or live operation of one or more software systems engaged in one or more transactions can be monitored); and
detecting an indication of the onboarding process in the transaction activity pool [0036] one of the characteristics that can be collected by agents can include timing information, such as a timestamp, that indicates when a particular request was received or when a particular response was generated.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, a monitoring a change in an organization, as taught by Kraus.  One would be motivated to do so that transaction flow information can be further used to identify boundaries between various software components and automatically identify opportunities to virtualize or simulate software components in connection with one or more tests, among other examples and potential benefits.

Claims 9, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barbar (US 20200193429 A1) in view of Brown (US 20150262224 A1) and further in view of Fakhraie (US 11227064 B1).
As to claim 9, Barbar and Brown teach the computing platform of claim 1, Barbar does not explicitly teach
wherein monitoring the transaction activity pool includes receiving an indication that an enterprise computing device has decrypted enterprise data corresponding to the first user account.
Fakhraie teaches
monitoring the transaction activity pool includes receiving an indication that an enterprise computing device has decrypted enterprise data corresponding to the first user account (col. 19, lines 49-52, fig. 1, the network interface 112 is structured to encrypt data sent over the network 126 and decrypt received encrypted data).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, an instruction to delete user data, as taught by Fakhraie.  One would be motivated to do so to enhance the security of sensitive customer information by better controlling its availability and retention.

As to claim 13, Barbar and Brown teach the computing platform of claim 1, Barbar does not explicitly teach wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, via the communication interface, a notification as part of an account termination process in which the first user account is terminated;
determine, based on the record in the trackable log, one or more computing locations of account data linked to the first user account; and
transmit instructions to scrub account data from the one or more computing locations
Fakhraie teaches
receive, via the communication interface, a notification as part of an account termination process in which the first user account is terminated (col. 7, lines 16-18, the message may indicate that the customer wishes to delete customer data stored in a database of the third-party computing system);
determine, based on the record in the trackable log, one or more computing locations of account data linked to the first user account (col. 7, lines 21-22, the scrub command may identify the customer and/or the customer data to be deleted; col. 12, lines 9-111, The command may instruct the third-party platform to delete the data from all computer-readable storage media controlled by the third-party platform); and
transmit instructions to scrub account data from the one or more computing locations (col. 7, lines 24-26, the scrub command may be transmitted to cause the third-party computing system to delete the customer data that may have been identified by the scrub command).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, an instruction to delete user data, as taught by Fakhraie.  One would be motivated to do so for managing customer data and customer preferences across a plurality of platforms.	

As to claim 14, Barbar, Brown, and Fakhraie teach the computing platform of claim 13, wherein Fakhraie further teaches
receiving the notification as part of the account termination process includes monitoring the activity transaction pool for a notification of account termination activity (col. 6, lines 5-10, Status information indicating (monitoring the activity transaction pool) whether the link is active or inactive may be transmitted to the computing device of the customer. The status information may be presented via the service provider client application running on the computing device. The scrub command may instruct the third-party computing system to delete the third-party account of the customer from the third-party computing system).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, an instruction to delete user data, as taught by Fakhraie.  One would be motivated to do so for managing customer data and customer preferences across a plurality of platforms.

As to claim 15, Barbar, Brown, and Fakhraie teach the computing platform of claim 13, wherein Babar further teaches the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
trackable log linked to the first hash value determine an updated transaction account data based on the associated primary account hash ([0004] the issuer system may be configured to determine an updated transaction account data based on the associated primary account hash),
Barbar does not explicitly teach
append account termination activity to the record in the trackable log linked to the first hash value
Fakhraie further teaches 
append account termination activity to the record in the trackable log linked to the first hash value (col. 38, lines 29-30, the customer may subsequently change his or her mind and wish that the saved account information (append account termination) be deleted).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, an instruction to delete user data, as taught by Fakhraie.  One would be motivated to do so for managing customer data and customer preferences across a plurality of platforms.

As to claim 19, Barbar and Brown teach the method of claim 16, Barbar does not explicitly teach: 
receiving, via the communication interface, a notification as part of an account termination process in which the first user account is terminated; 
determining, based on the record in the trackable log, one or more computing locations of account data linked to the first user account; and 
transmitting instructions to scrub account data from the one or more computing locations.
Fakhraie teaches
receiving, via the communication interface, a notification as part of an account termination process in which the first user account is terminated (col. 7, lines 16-18, the message may indicate that the customer wishes to delete customer data stored in a database of the third-party computing system);
determining, based on the record in the trackable log, one or more computing locations of account data linked to the first user account (col. 7, lines 21-22, the scrub command may identify the customer and/or the customer data to be deleted; col. 12, lines 9-111, The command may instruct the third-party platform to delete the data from all computer-readable storage media controlled by the third-party platform); and
transmitting instructions to scrub account data from the one or more computing locations (col. 7, lines 24-26, the scrub command may be transmitted to cause the third-party computing system to delete the customer data that may have been identified by the scrub command).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention made to include in the Barbar disclosure, an instruction to delete user data, as taught by Fakhraie.  One would be motivated to do so for managing customer data and customer preferences across a plurality of platforms.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456